DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 3/26/2020 has been received and will be entered.
Claim(s) 8-20 is/are pending.
Claim(s) 1-7 is/are acknowledged as cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 8, 12, 15, 16, 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0366687 to Zakotnik, et al. 

With respect to Claim 8, this claim requires “aligning the articles of manufacture into a predetermined orientation.” Zakotnik teaches “orienting,” interpreted as aligning, hard disk drives (i.e. articles of manufacture) in a predetermined orientation. See e.g. (Zakotnik 8: [0076]; 11: [0121] et seq.). 
Claim 8 further requires “separating rare earth magnets from the articles of manufacture.” Zakotnik cuts magnets from the hard disks drives. (Zakotnik 8: [0076]) (“the HDD units are cut to create HDD corners that include magnetic material from the HDD units 14.”). See also (Zakotnik 11: [0122]). The hard drives are understood to contain rare earth magnets, such as ND-Fe-B magnets. (Zakotnik 1: [0004]). 
Claim 8 further requires “heating and demagnetizing the rare earth magnets that are separated from the articles of manufacture.” Heating in a furnace to demagnetize is taught. (Zakotnik 8: [0083] et seq., 11: [0126] et seq.).  
Claim 8 further requires “separating the demagnetized rare earth magnets from residual portions of the articles of manufacture.” Jet mills, grinding rolls, etc. separate the magnets from other portions of the hard disk. (Zakotnik 8: [0087] et seq., 12: [0129]). 
As to Claim 12, water jets are taught. (Zakotnik 8: [0076]). 
With respect to Claim 15, this claim requires “aligning the articles of manufacture in a mixed product stream to pre-position the rare earth magnets for removal.” Zakotnik teaches “orienting,” interpreted as aligning, hard disk drives (i.e. articles of manufacture) in a predetermined orientation. See e.g. (Zakotnik 8: [0076]; 11: [0121] et seq.).
Claim 15 further requires “removing the rare earth magnets from the articles of manufacture in the mixed product stream.” Zakotnik cuts magnets from the hard disks drives. (Zakotnik 8: [0076]) (“the HDD units are cut to create HDD corners that include magnetic material from the HDD units 14.”). See also (Zakotnik 11: [0122]). The hard drives are understood to contain rare earth magnets, such as ND-Fe-B magnets. (Zakotnik 1: [0004]). 
Claim 15 further requires “heating the rare earth magnets to above the Currie temperature of the rare earth magnets to demagnetize the rare earth magnets.” Heating in a furnace to et seq., 11: [0126] et seq.).  The Currie temperature is taught. (Zakotnik 11: [0126]). 
Claim 15 further requires “separating the demagnetized rare earth magnets from the remainder of the mixed product stream for formation into new magnetic stock.” Jet mills, grinding rolls, etc. separate the magnets from other portions of the hard disk. (Zakotnik 8: [0087] et seq.). To the extent formation into a new magnetic stock is required of the claim, formation of a new magnetic stock is taught. See e.g. (Zakotnik 12: [0133] et seq.). 
As to Claims 16-17, the discussion of Claim 16 is relied on. Assigning an axis to the hard drives in Zakotnik is arbitrary. 


II. Claim(s) 9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366687 to Zakotnik, et al. in view of:
(i) WO 2012/101398 to Williams (cited by Applicants, H01F 1/055; 08-2012), and
(ii) “Smart Camera Integration in Machine Vision Systems,” ThomasNet January 24, 2012 [online], [retrieved on 03/01/2017]. URL: https://web.archive.org/web/20120124060248/http://www.thomasnet.com/articles/automation-electronics/smart-camera-machine-vision-system. (cited by Applicants, hereinafter “Smart Camera”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 9, as noted above, Zakotnik teaches a robot positioning device. (Zakotnik 8: [0076]). To the extent this somehow does not suggest a generic “machine vision system,” this does not impart patentability. The Smart Camera reference teaches smart cameras, or ‘machine vision sensors’ that can scan objects and interpret their orientation and react according to preprogrammed sequences. (Smart Camera at 1). Use of known technology to achieve predictable results does not impart patentability. MPEP 2143.

III. Claim(s) 9-10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366687 to Zakotnik, et al. in view of:
(i) WO 2012/101398 to Williams (cited by Applicants, H01F 1/055; 08-2012), and
(ii) Daniels, Design and Implementation of a Hall Effect Sensor Array Applied to Recycling Hard Drive Magnets, IEEE SoutheastCon 2015, April 9-12, 2015 (cited by Applicants, hereinafter “Daniels at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 9 and Claim 10, to the extent neither Zakotnik nor Williams teaches the x-ray (interpreted as a vision system) note, as above, the robot positioning device. (Zakotnik 8: [0076]). Daniels teaches X-ray imaging to locate magnets, in a process for recycling hard drive magnets. (Daniels at 1, col 1, passim). Use of known techniques/devices to achieve predictable results does not impart patentability. MPEP 2143. Alternatively or additionally, the rationale in the Search Report is incorporated herein by reference.


IV. Claim(s) 13-14 and 19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366687 to Zakotnik, et al. in view of:
(i) WO 2012/101398 to Williams (cited by Applicants, H01F 1/055; 08-2012), and
(ii) CN 201259811 to Zhao (cited by Applicants, H01F 13/00; 06-2009).

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claims 13-14, and Claim 19, as noted above, Zakotnik teaches a number of heating devices. (Zakotnik 8: [0083]). To the extent Zakotnik may not teach the induction heating coils and electromagnetic acoustical transducer, this does not impart patentability. Zhao teaches a high frequency/acoustic induction heating coil to heat and demagnetize a rare earth magnet. (Zhao translation at 1, et seq.). Use of known techniques/devices to achieve predictable results does not 

V. Claim(s) 20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366687 to Zakotnik, et al. in view of:
(i) WO 2012/101398 to Williams (cited by Applicants, H01F 1/055; 08-2012).
The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 20, to the extent Zakotnik  may not teach the electromagnet, this does not impart patentability. Zakotnik teaches a hydrogen mixing process and accompanying apparatus. (Zakotnik 10: [0111] et seq.). Williams (and others in the art) refer to this as hydrogen decrepitation (HD). (Williams 3: 2 et seq.). In a similar process/apparatus, Williams teaches an electromagnet to separate the magnetic particles. (Williams 9: 1). One would be motivated to employ an electromagnet in the apparatus of Zakotnik to increase recovery of the magnetic materials. Alternatively or additionally, the rationale in the Search Report is incorporated herein by reference. 

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736